On Applications for Rehearing

PARKER, Justice.
1110439 — APPLICATION OVERRULED; OPINION OF DECEMBER 21, 2012, MODIFIED.
SMITH, Special Justice,* concurs.
MOORE, C.J., and STUART, PARKER, and SHAW, JJ., concur specially.
BOLIN, WISE, and BRYAN, JJ., concur in the result.
MURDOCK, J., concurs in the result, withdraws his special writing issued on original submission on December 21, 2012, and substitutes a new writing.
MAIN, J., recuses himself.
1110507 — APPLICATION OVERRULED; OPINION OF DECEMBER 21, 2012, MODIFIED.
SMITH, Special Justice,* concurs.
*30MOORE, C.J., and STUART, PARKER, and SHAW, JJ., concur specially.
BOLIN, WISE, and BRYAN, JJ., dissent.
MURDOCK, J., dissents, withdraws his special writing issued on original submission on December 21, 2012, and substitutes a new writing.
MAIN, J., recuses himself.